     Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

Leslie Ellis,                               )
                                            )
       Plaintiff,                           )       Civil Action File No.:
                                            )
v.                                          )
                                            )
Financial Credit Network, Inc,              )       COMPLAINT WITH
Previously d/b/a Coastal                    )      JURY TRIAL DEMAND
Recovery Solutions                          )
                                            )
       Defendant


                           PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                      PARTIES

      1.     Plaintiff, Leslie Ellis, is a natural person who resides in Gwinnett

County, Georgia.




                                        1
      Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 2 of 14




      2.     Defendant, Financial Credit Network, Inc, is a corporation organized

under the laws of the State of California. Defendant may be served with process via

its registered agent, Alicia Sundstrom at 1300 West Main Street, Visalia, California

93291.

                          JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Pursuant to LR 3.1B(3), venue is proper in the Atlanta Division because

the conduct complained of herein occurred in Gwinnett County which is in the

Atlanta Division.

                            FACTUAL ALLEGATIONS

                                          2
      Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 3 of 14




      7.     Plaintiff is allegedly obligated to pay a consumer debt arising out of

electric utility service and is therefore, a “consumer”, as that term is defined by 15

U.S.C. § 1692a(3).

      8.     Defendant is a collection agency specializing in the collection of

consumer debt.

      9.     Defendant uses interstate commerce and/or mail in its business in the

collection of consumer debts.

      10.    Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      11.    Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      12.    The Plaintiff has fallen behind on a significant number of consumer

debts, mostly medical expenses, over the last few years.

      13.    For the last several months, the Plaintiff has been receiving collection

calls and letters from a number of parties, including the Defendant.

      14.    The Plaintiff is desirous of getting control over her debt and working

out a plan to resolve what she owes to various creditors. A critical part of this is

obtaining clear information regarding each account and how each is being collected

so that she can prioritize payment decisions.

                                          3
      Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 4 of 14




      15.    As part of Plaintiff’s effort, she obtained a copy of her credit report as

published by Transunion and Experian on May 5, 2020. At that time, she noted an

account being reported as in collection by the Defendant on behalf of the City of

Pasadena in the amount of $186.00.

      16.    The Plaintiff did not recognize the account, or was unfamiliar with

information being reported by the Defendant.

      17.    On or about August 4, 2020, Plaintiff initiated a call to Defendant to

obtain more information.

      18.    The Plaintiff’s call was connected to an individual identifying herself

as “Lauren Winslow”. After verifying the Plaintiff’s identity, Defendant confirmed

it was collecting a balance of $186.29 payable to the city of Pasadena and arising

out of electric utility services. The Defendant also represented that the account was

placed with it in 2015.

      19.    The Plaintiff replied that the amount seemed high and asked if the

account was accruing interest. The Defendant’s representative advised her it was

accruing interest at the rate of 10% per year.

      20.    The Plaintiff, knowing she could not possibly pay this amount at one

time, asked if there were any other options available to her. The Defendant

responded by telling her that they could accept payments toward the balance.

                                          4
      Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 5 of 14




      21.    The Plaintiff asked if there were any negative effects associated with

her making such periodic payments. The Defendant responded in the negative

telling her specifically there were no negative effects in that the Plaintiff’s balance

would go down and the account show paid in full once it reached zero.

      22.    The Plaintiff asked specifically how long this will remain on her credit

report from the time it had been reported and whether or not the account would be

deleted from her credit report once paid in full. The Defendant responded that it

would remain on her credit report for seven years and that once it was paid in full

the Plaintiff could request deletion from her credit report.

      23.    The prejudgment rate of interest per California law is 7%. Cal. Civ.

Code § 3289.

      24.    The statute of limitations for a written contract under California law is

four years. Cal. Civ. Code § 337(1).

      25.    A debt that is barred by the applicable statute of limitations can be

revived under California law if an acknowledgment or promise is submitted in some

form of writing. See, Cal. Civ. Code § 360.

      26.    During the course of the call, Plaintiff specifically asked if beginning

regular partial payments to be applied to the debt under collection carried any

negative effects for the Plaintiff. The Defendant responded in the negative.

                                           5
      Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 6 of 14




      27.    Upon information and belief, the statute of limitations applicable to the

Defendant’s claim expired in July 2019.

      28.    Under California law if the Plaintiff made partial payments toward the

balance owed via a written instrument it would revive the statute of limitations, much

to the Plaintiff’s detriment.

      29.    The Defendant’s representation that the account in collection was

accruing interest at 10% per year caused Plaintiff great concern such that she

accessed her report as published by Transunion. In reviewing that report, Plaintiff

noted that Defendant reported the amount in collection as the same as it did in

May…$186.00. This caused Plaintiff a great deal of confusion.

      30.    Credit reporting is governed by the 15 U.S.C. § 1681 et. seq., The Fair

Credit Reporting Act (FCRA).

                                INJURIES-IN-FACT

      31.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

                                          6
        Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 7 of 14




        32.   An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

        33.   Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

        34.   Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

        35.   Defendants acts and omissions caused particularized harm to the

Plaintiff in that the false and misleading information provided by Defendant,

including inflation of the applicable rate of interest, hindered the Plaintiff from

making the necessary decisions regarding the prioritization of efforts to resolve her

debt.

        36.   Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA, Plaintiffs have suffered an injury-in-fact sufficient to

establish Article III standing.

                                     DAMAGES




                                            7
       Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 8 of 14




       37.     As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

       a.)     Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

       b.)     Confusion related to the Defendant’s credit reporting practice that

adversely impacted the Plaintiff’s ability to prioritize debt payments when they

were possible;

       c.)     Uncompensated time expended away from work and/or activities of

daily living, to confer with counsel regarding the Defendant's collection efforts;

and,

       d.)     Anxiety and worry caused by concern that Plaintiff was incurring

interest at the rate of 10% per year. The anxiety and worry experienced by the

Plaintiff was sufficient to negatively affect her demeanor, her ability to engage in

daily activities, resulted in sleeplessness, and adversely affected her relationships

with others.

                               CAUSES OF ACTION

                                       COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                               15 U.S.C. § 1692 et. seq.

                                           8
      Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 9 of 14




      38.    Plaintiff incorporates by reference paragraphs 1 through 36 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

      39.    15 U.S.C. § 1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      40.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      41.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir.

2010) (per curiam).

      42.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

                                          9
     Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 10 of 14




      43.    A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

      44.    Defendant’s representations that the Plaintiff could begin to make

regular, partial payments to be applied to the debt in collection without negative

consequence or effect was objectively false and or materially misleading in that such

payments in conjunction with such an agreement would restart the applicable, and

expired, statute of limitations. O.C.G.A. §§ 9-3-112; 9-3-110; SKC, Inc. v. eMag

Solutions, 326 Ga. App. 798, 801-802 (1) (755 SE2d 298) (2014).

      45.    Defendant’s representations were a violation of 15 U.S.C. §§ 1692e,

1692e(2) and e(10). See, Lopera v. Midland Credit Mgmt., Inc., 2016 WL 6650744

(M.D. Fla. Nov. 10, 2016) (denying dismissal of §§ 1692e, 1692e(2)(A), 1692e(10),

and 1692f claims based on letter offering to “resolve your unpaid” debt through

payment plan, without disclosing that statute of limitations could be revived by

partial payment or agreement to pay).

      46.    Defendant’s representations that the account was accruing interest at

the rate of 10% per year was objectively false and materially misleading and a

violation of 15 U.S.C. § 1692e, 1692e(2)(A), and 1692e(5).




                                         10
     Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 11 of 14




      47.    Successive credit tradeline reports made by the Defendant to

Transunion as taken from those reports in May 2020 and August 2020, indicate that

the Defendant is not adding interest to the account owed.

      48.    The conclusion is that either the Defendant made an objectively false

and materially misleading statement to the Plaintiff with respect to the accrual of

interest or, alternatively, has made successive false and materially misleading

representations to third parties, specifically Transunion, as to the amount of the debt

in collection. Either scenario indicates violations of 15 U.S.C. § 1692e, 1692e(2),

and or 1692e(8).

                                     COUNT II

  VIOLATIONS OF THE GEORGIA FAIR BUSINESS PRACTICES ACT

                            O.C.G.A. § 10-1-390, et seq.

      49.    Plaintiff incorporates by reference paragraphs 1 through 48 as though

fully stated herein.

      50.    O.C.G.A. § 10-1-390 et seq is commonly known as the "Fair Business

Practices Act of 1975" (the “GFBPA”).

      51.    The purpose of the GFBPA, is to protect consumers from unfair and/or

deceptive practices in the conduct of any trade or commerce in part or wholly in the

state. O.C.G.A. § 10-1-391.

                                          11
     Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 12 of 14




      52.      O.C.G.A. § 10-1-391 directs that the GFPBA is to be interpreted and

applied liberally and in harmony with the Federal Trade Commission Act, 15 U.S.C.

§ 45(a)(1), which implements the FDCPA.

      53.      O.C.G.A. § 10-1-393(a) of the GFBPA broadly prohibits unfair and/or

deceptive business practices.

      54.      Defendant intentionally engaged in unfair and deceptive business

practices, as set forth herein, in an effort to collect a consumer debt.

      55.      Defendant’s conduct has implications for the consuming public in

general.

      56.      Defendant’s conduct negatively impacts the consumer marketplace.

      57.      Upon information and belief, Defendant does not maintain a place of

business in Georgia and has no assets in Georgia, thus relieving Plaintiffs of the

Notice and Demand requirements of O.C.G.A. § 10-1-399(b).

      58.      As a result of Defendant’s violations of O.C.G.A. § 10-1-393(a),

Plaintiff is entitled to recover general damages pursuant to O.C.G.A. § 10-1-399(a).

      59.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover exemplary damages pursuant to O.C.G.A. §

10-1-399(a).




                                           12
       Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 13 of 14




       60.      As a result of Defendant’s intentional violations of O.C.G.A. § 10-1-

393(a), Plaintiff is entitled to recover treble damages pursuant to O.C.G.A. § 10-1-

399(c).

       61.      Plaintiff is entitled to recover reasonable attorney’s fees and expenses

of litigation pursuant to O.C.G.A. § 10-1-399(d).

                                        TRIAL BY JURY

       62.      Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

a.)    Plaintiff’s actual damages;

b.)    Statutory damages pursuant to 15 U.S.C. § 1692k;

c.)    Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k

d.)    General, exemplary, and treble damages pursuant to O.C.G.A. § 10-1-399(a)

       & (c);

e.)    Reasonable attorney’s fees and costs pursuant to O.C.G.A. § 10-1-399(d);

       and

f.)    Such other and further relief as may be just and proper.

       Respectfully submitted this 16th day of September, 2020.

[Signatures follow]

                                             13
Case 1:20-cv-04031-CAP-AJB Document 1 Filed 09/30/20 Page 14 of 14




                             BERRY & ASSOCIATES

                              /s/ Matthew T. Berry
                              Matthew T. Berry
                              Georgia Bar No.: 055663
                              matt@mattberry.com
                              2751 Buford Highway, Suite 600
                              Atlanta, GA 30324
                              Ph. (404) 235-3300
                              Fax (404) 235-3333

                              Plaintiff’s Attorney




                                14
